MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      Nov 09 2015, 5:30 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jerry T. Drook                                          Gregory F. Zoeller
Marion, Indiana                                         Attorney General of Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert L. Woods,                                        November 9, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        27A05-1502-CR-61
        v.                                              Appeal from the Grant Superior
                                                        Court
State of Indiana,                                       The Honorable Dana J.
Appellee-Plaintiff.                                     Kenworthy, Judge
                                                        Trial Court Cause No.
                                                        27D02-1405-FA-9



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 1 of 33
[1]   Following a jury trial, Robert L. Woods was convicted of two counts of Class A

      felony child molesting.1 He raises five issues, which we consolidate and restate

      as:


               I. Whether the trial court erred when it admitted into evidence
               the nurse examiner’s diagram of the female sex organ, which
               showed where the victim had been touched by Woods, and
               permitted the nurse examiner to testify that the victim’s
               statements to her demonstrated penetration;

               II. Whether testimony of the investigating detective constituted
               impermissible vouching;

               III. Whether the State’s evidence was sufficient to convict
               Woods of Class A felony child molesting by sexual intercourse;
               and

               IV. Whether Woods’s one-hundred-year sentence is
               inappropriate.


[2]   We affirm.


                                   Facts and Procedural History
[3]   One night in late March or early April 2014, eleven-year-old K.A.D. was at

      home, along with her brother, a cousin, and Woods, who was her step-father.

      Her mother (“Mother”) was playing late night bingo at another location. Near




      1
        See Ind. Code § 35-42-4-3(a)(1). We note that, effective July 1, 2014, a new version of the child molesting
      statute was enacted and that Class A felony child molesting is now a Level 1 felony. Because Woods
      committed his offenses before July 1, 2014, we will apply the statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015              Page 2 of 33
      midnight, K.A.D. came out of her room and asked Woods if she could watch

      television. Woods said yes and told her she could lie down on the couch,

      which she did. K.A.D.’s brother and cousin were asleep in her brother’s

      bedroom.


[4]   Woods got on the couch next to K.A.D., lying behind her. Woods then turned

      K.A.D. onto her back, and he got on his knees and hunched over her. Woods

      moved K.A.D.’s pajamas pants and underwear down to her knees and “started

      doing something” “to himself” and then he “started rubbing his private on

      [hers]” in a “rough” manner. Tr. at 41-42. He rubbed his penis where she

      would “wipe” when she would “pee.” Id. at 42. He told her not to tell Mother

      or her brother because that would make them sad. Approximately a couple of

      weeks later, K.A.D. was sick and throwing up and Woods purchased a

      pregnancy test and told K.A.D. to take it. Woods thought she dipped it in

      water, so he purchased a second one at Family Dollar, as she waited in the car,

      and directed her to use it, which she did.


[5]   Thereafter, on April 29, 2014, Woods woke up K.A.D. for school around 6:00

      a.m. Mother and K.A.D.’s brother were home, each in their respective

      bedrooms. Not wanting to go to school, K.A.D. went to the living room couch

      and lay down. Woods proceeded to lay down next to her. Again, K.A.D. was,

      initially, on her side, but Woods flipped her onto her back. He took off her

      pajama pants and threw them on the floor, and he pulled down her underwear

      to her knees. He did something to himself, and hunched over her, with a

      blanket draped over him. Wood started “rubbing his private on [her] private.”

      Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 3 of 33
      Id. at 46. He rubbed his penis in the same area of her private part as he had on

      the prior occasion, namely where K.A.D. would “wipe.” Id. at 47.


[6]   While Woods was doing this, Mother entered the room and saw Woods, under

      a blanket, but “on all fours” above K.A.D. “moving his hand up and down . . .

      by his waist area.” Id. at 90. Mother yelled and cussed at Woods. Mother

      went to her room, and Woods followed her, explaining that he was just tickling

      K.A.D. to wake her for school. K.A.D. also went into the bedroom and, when

      her Mother asked what happened, K.A.D. told her. K.A.D. thereafter got

      dressed and went to school that day.2 Later that evening, Mother took K.A.D.

      to the Marion General Hospital (“Hospital”), arriving around 10:00 p.m.


[7]   Detective Brian Sharp (“Detective Sharp”) of the Marion Police Department

      was dispatched to the Hospital. Because the Hospital did not have a pediatric

      Sexual Assault Nurse Examiner (“SANE”), the plan was to send K.A.D. to the

      Fort Wayne Sexual Assault Treatment Center (“Fort Wayne Center”) to be

      examined. Detective Sharp spoke briefly to K.A.D. to explain to her that she

      was going to the Fort Wayne Center for an examination, and before leaving for

      Fort Wayne, K.A.D. and Mother accompanied Detective Sharp to their home,

      where he took pictures of the home’s interior, and he collected K.A.D.’s

      underwear and shirt as evidence. K.A.D. and Mother arrived at the Fort

      Wayne Center around 3:15 a.m., and K.A.D. met with SANE Joyce Moss




      2
          K.A.D. did not shower or bathe before school that day. Tr. at 75.


      Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 4 of 33
       (“Moss”) for an examination. K.A.D. told Moss about the morning’s incident

       with Woods, and Moss took notes as K.A.D. provided the information of what

       happened with Woods.


[8]    Later that morning, around 11:00 a.m., K.A.D. met with Detective Sharp at the

       First Light Child Advocacy Center (“the CAC”), to be interviewed at a

       “neutral,” “child-friendly” environment. Id. at 259. K.A.D. was interviewed

       by Kelly Scott (“Scott”) of the Indiana Department of Child Services, while a

       multi-disciplinary team, including Detective Sharp, a representative of the

       CAC, and a representative from the prosecutor’s office observed on a television

       monitor in another room.


[9]    On April 30, 2014, Woods met with Detective Sharp and Officer David Bennett

       for questioning during a videotaped interview. Woods denied that the two

       incidents on the couch occurred at all, maintaining that he did not touch

       K.A.D. He also denied that he required K.A.D. to take a pregnancy test, and

       he denied buying a pregnancy test. “Why would I make a child take a

       pregnancy [test] if nothing never happened and therefore if it did happen I never

       penetrated or to go inside of her for her to take a pregnancy test. It don’t make

       sense.” Ex. Vol. at 40 (State’s Ex. 22T). Detective Sharp took a buccal swab

       DNA sample from Woods.


[10]   On May 7, 2014, the State charged Woods with three counts of Class A felony

       child molesting; counts I and II alleged child molesting by sexual intercourse




       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 5 of 33
       with K.A.D., and count III alleged Woods committed criminal deviate conduct

       by penetrating K.A.D. with his finger.


[11]   At the jury trial, K.A.D. testified to the two incidents where Woods had rubbed

       his penis on her while she was on the couch at home. When describing

       specifically on her body where Woods’s penis touched her body, K.A.D.

       described that it was the location where she would wipe after urinating.

       K.A.D. testified that, during the first incident, she told Woods to stop and he

       replied, “Relax.” Tr. at 42. She pushed Woods off of her, and “he smiled and

       then gave [her] a high five.” Id. at 43. K.A.D. started crying and Woods said,

       “[S]top crying” and told K.A.D. go and change her underwear. K.A.D.

       changed her underwear and began to read a book in her room. Woods came

       into her room and asked K.A.D. “if [she] knew what that was called,” and

       when she replied that she did not, he said, “[T]hat was called molestation.” Id.

       43, 45. K.A.D. testified about meeting with Moss, stating that she told Moss of

       the exact locations where the touching occurred and that she also showed Moss

       by using her own hands to point to locations on her body.


[12]   K.A.D. also testified that, sometime between the first and second incidents

       involving Woods, she was ill and threw up “like five times” in one day. Id. at

       61. Woods gave her “a stick for her to pee on.” Id. Woods suspected that she

       did not urinate on the first one, so he went to Family Dollar store and

       purchased a second one; K.A.D. accompanied him but waited in the car while

       he went inside. When she got home, she told Woods that she “didn’t want to”

       use it, but Woods told her, “Just do it so I can make sure you’re okay.” Id. at

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 6 of 33
       63. K.A.D. testified that she did not tell Mother or her brother about the two

       incidents when Woods had touched her because she did not want them to be

       sad, and she expected they would be because they loved Woods. K.A.D. stated

       that she too loved Woods “[b]efore these things happened.” Id. at 64.


[13]   On cross-examination, counsel for Woods asked K.A.D. about the first

       incident, inquiring, “Did he put his penis in you at that time?” and she replied,

       “No.” Id. at 65. She gave the same response when asked, “Did he put a finger

       in you at that time?” Id. Counsel for Woods then asked whether Woods “put

       anything inside the outer lips of your vagina.” Id. She replied, “What do you

       mean?” Woods’s counsel repeated the question, and she replied, “No.” Id. at

       65-66. Counsel for Woods then asked about the second incident on the couch,

       asking “Did he insert anything in the outer lips of your [] vagina?” and K.A.D.

       responded, “No.” Id. at 66. Counsel further inquired, “So he didn’t spread

       them and put anything in there?” to which K.A.D. answered, “I still don’t

       understand,” but later said, “Yeah, he did not put anything in me.” Id.


[14]   Mother, who at the time of trial was no longer married to Woods, testified that

       although she and Woods married in 2010, they had been together in a

       relationship since before K.A.D. was born. Thus, K.A.D. had known Woods

       her entire life and referred to him as “dad.” Id. at 83. Mother described what

       she saw on April 29, 2014, when she woke up and walked into the living room

       and saw Woods on top of K.A.D. She said that after she cussed, Woods

       dropped on top of K.A.D. “and was like tickling her, like as to wake her up for

       school.” Id. at 92. Mother explained that she “retreated” to her room “‘cause I

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 7 of 33
       was going to shoot him to be honest.” Id. at 92-93. Woods followed Mother to

       her room and “was trying to explain hisself[,]” stating that nothing was going

       on and he was just trying to tickle K.A.D. and wake her up for school. Id. at

       92. This did not match what K.A.D. told Mother had happened. Mother spent

       the day talking to family members and attempting to “deal[] with it.” Id. at 95.

       That evening she and K.A.D. went to the Hospital, but were then sent to Fort

       Wayne. Woods was contacting Mother by text messaging throughout the day

       and while they were at the Hospital and at the Fort Wayne Center.

       Photographs of the text message communications between Woods and Mother

       were admitted at trial, some over Woods’s objection. Woods texted Mother

       that it was “a big misunderstanding,” and told her, “Let me know what the

       police saying.” Id. at 106, 109; Ex. Vol. at 11, 15 (State’s Ex. 8 and 13).


[15]   Ralph Seitz (“Seitz”), a loss prevention manager for Family Dollar, testified

       that on May 7, 2014, he received a request from Detective Sharp asking

       whether Family Dollar store’s surveillance video showed that one or more

       pregnancy tests had been purchased at a specific Family Doller location on

       April 9, 2014 by a male with a physical description matching that of Woods.

       Seitz explained that the company maintains an electronic journal, by which he

       could search the surveillance footage for a particular product, using its SKU

       product number. On May 8, Seitz provided a DVD of footage that matched

       Detective Sharp’s request. During Detective Sharp’s trial testimony, he

       identified the man in the video purchasing a pregnancy test as Woods. That

       video was admitted without objection at trial and played for the jury. Id. at 293;


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 8 of 33
       Ex. Vol. at 23 (State’s Ex. 21). Still photographs taken from the video footage

       were also admitted, without objection, which showed Woods purchasing the

       item at the cash register.


[16]   SANE Moss testified that she met with and performed an examination of

       K.A.D. around 3:15 a.m. on April 30, 2014. Moss testified that the exam was

       conducted in a typical medical clinic examination room, with things such as an

       exam table, lights, medical equipment, bandages, and the like, and K.A.D.

       wore a medical gown and Moss wore scrubs. Moss and K.A.D. were the only

       two individuals in the room, while Mother waited in the lobby. Moss testified

       about her examination of K.A.D., stating that, initially, K.A.D. told her what

       had happened and where Woods had touched her. In addition to telling Moss,

       K.A.D. showed Moss where Woods had touched her by using her own hand to

       point to areas of her anatomy.3 Moss documented what K.A.D. told and

       showed her by writing the information in her chart, which was admitted

       without objection. Tr. at 187; Ex. Vol. at 57-66 (State’s Ex. 26). K.A.D. told

       Moss that Woods “rubbed his weiner on my privates on the inside where I

       wipe.” Ex. Vol. at 61.


[17]   Moss continued her testimony by explaining for the jury the anatomy of the

       female sex organ, drawing a diagram as she spoke and identifying the

       differences between the external female sex organ and the internal female sex




       3
           Moss testified that K.A.D.’s statements to her did not indicate that ejaculation had occurred.


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015                Page 9 of 33
       organ. Moss explained that the internal female sex organ includes the labia

       minora, clitoral hood, clitoris, urethra, and hymen. At the State’s request,

       Moss marked on the diagram the locations that K.A.D. had indicated had been

       touched by Woods. Moss marked the labia majora, labia minora, clitoral hood,

       urethra, and hymen. Over Woods’s objection, the diagram was admitted into

       evidence. K.A.D. told Moss that on one or more occasions during that day she

       had urinated and wiped. Moss’s chart and documentation from the exam were

       admitted without objection. Moss collected physical evidence during the

       examination, including K.A.D.’s pajama pants that she had worn the prior

       morning when Woods was on the couch with her. Moss also took DNA swabs

       from K.A.D., including her vagina, buttocks, inner thighs, pubic combing, and

       face/cheek/lips. At the conclusion of Moss’s testimony, jurors presented

       additional questions for Moss, which the trial court reviewed with counsel.

       Following a bench conference, and over Woods’s objection, the trial court

       asked, “Did K.A.D.’s description of what happened include penetration of the

       female sex organ?” and Moss replied, “Yes.” Id. at 196; Ex. Vol. at 98.


[18]   During Detective Sharp’s testimony, he identified and testified about certain

       pictures that he took at K.A.D.’s residence on April 29, explaining that some of

       the pictures represented Mother’s point of view when she first observed Woods

       on the couch over K.A.D., and another photograph captured her view of the

       couch as she stepped closer, before she turned and left the room. Detective

       Sharp also testified that K.A.D.’s statements in the CAC interview, which he

       had observed, were consistent with K.A.D.’s trial testimony. Thereafter, over


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 10 of 33
       Wood’s objection, Detective Sharp testified that Moss’s trial testimony,

       describing what K.A.D. had told her, was consistent with that which K.A.D.

       told Scott at the CAC.


[19]   Detective Sharp’s April 30, 2014 videotaped interview with Woods at the police

       station was admitted into evidence and played for the jury. In addition,

       Detective Sharp testified that he monitored and listened to phone calls that

       Woods made while he was jailed at the Grant County Jail. Recordings of calls

       on July 22, 2014, November 9, 2014, and December 4, 2014 were admitted into

       evidence and played for the jury. In one phone call, Woods made statements to

       Mother acknowledging that he “did something wrong” that he “screwed up

       royally.” Ex. Vol. 54 (State’s Ex. 23, Jail Phone Call 7/23/14). He also

       expressed that he wanted K.A.D. “to understand how sorry I am.” Id. He

       hoped K.A.D. would know that “the man she grew up around was not like

       that.” Id. In a November 9, 2014 phone call to Mother, Woods stated that he

       was sorry, he considered K.A.D. to be his daughter, and he hoped he could

       “repair” the damage to his relationship with her. Id. (State’s Ex. 23, Jail Phone

       Call 11/9/14). He expressed, “I don’t know what the f*ck went wrong in my

       head to make me do that sh*t.” Id. He told Mother, “I’m a broken f*cking

       mess.” Id.


[20]   Melissa Meyers (“Meyers”) a forensic biologist and DNA analyst with the

       Indiana State Police Crime Lab (“Lab”) testified regarding the Lab’s DNA

       testing on evidence submitted in connection with Woods’s case. Meyers stated

       that she conducted YSTR DNA analysis, which she explained is a type of DNA

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 11 of 33
       testing that removes any female DNA on the sample being tested and is

       intended to look for DNA that is found on the Y chromosome, “so it’s looking

       specifically at male DNA.” Tr. at 211. Meyers testified that she tested ten

       items that had been provided to the Lab, including a cutting from K.A.D.’s

       underwear, a vaginal swab, an internal female sex organ swab, pubic hair

       combing, face/cheek/lip swab. Meyers testified that nine items failed to

       demonstrate a sufficient quantity of male DNA to continue with her YSTR

       analysis, meaning there was not enough male DNA to be detected. Meyers

       obtained a YSTR result only from the face/cheek/lip swab. That testing

       demonstrated the presence of “a mixture with a major profile,” and the YSTR

       profile was consistent with Woods, such that Woods and his male paternal

       relatives could not be excluded as potential YSTR contributors to that sample.

       Id. at 217. At the State’s questioning, Meyers also described the concept of

       “touch DNA,” where DNA can be transferred from handling or touching an

       item. Id. at 220. She testified that wiping after urination could affect the

       likelihood of finding touch DNA on that location.


[21]   The trial court’s final instructions included Instruction 14.189, which stated:

       “The term ‘sexual intercourse’ is defined by law as meaning an act that includes

       any penetration of the female sex organ by the male sex organ.” Appellant’s

       App. at 80. The next instruction read:


               Indiana law does not require that the vagina be penetrated for
               sexual intercourse or deviate sexual conduct to occur. Proof of
               the slightest degree of penetration of the external features of the
               female sex organ by the male sex organ or an object is sufficient

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 12 of 33
               to establish sexual intercourse or deviate sexual conduct if all
               other elements are proved beyond a reasonable doubt. The mere
               contact with male and female sex organs is not by itself sufficient
               evidence of penetration.


       Id.


[22]   The jury found Woods guilty of Counts I and II, Class A felony child molesting

       by sexual intercourse, and it found him not guilty of Count III, Class A felony

       child molesting by committing sexual deviate misconduct by the act of

       penetration of her vagina with his finger. The trial court identified as

       aggravators Woods’s criminal history and his violation of a position of trust, as

       Woods had been K.A.D.’s stepfather for her entire life. The trial court found

       no mitigators and sentenced Woods to two fifty-year sentences, to be served

       consecutively. Woods now appeals.


                                      Discussion and Decision
[23]   On appeal, Woods claims that SANE Moss’s diagram of the female sex organ

       should have been excluded as hearsay evidence and that her answer to the juror

       question – that K.A.D.’s description demonstrated penetration – constituted

       witness testimony on a legal conclusion as prohibited by Indiana Evidence Rule

       704(b). He also asserts that certain portions of Detective Sharp’s testimony

       constituted impermissible vouching. Woods next argues that the evidence was

       insufficient to convict him of Class A felony child molesting, especially without

       the challenged evidence of Moss and Detective Sharp. More specifically, he

       claims that there was insufficient evidence of penetration such that he could be

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 13 of 33
       convicted of child molesting by sexual intercourse, and the evidence was

       sufficient to convict him only of Class C felony child molesting. See Appellant’s

       Br. at 34 (conceding he was guilty of Class C felony child molesting by touching

       or fondling). Woods also contends that his one-hundred-year sentence is

       inappropriate. With that backdrop, we address Woods’s issues in turn.


                                  I. Admissibility of Evidence
[24]   A trial court has broad discretion in ruling on the admission or exclusion of

       evidence. Palilonis v. State, 970 N.E.2d 713, 726 (Ind. Ct. App. 2012), trans.

       denied. The trial court’s ruling on the admissibility of evidence will be disturbed

       on review only upon a showing of an abuse of discretion. Id. An abuse of

       discretion occurs when the trial court’s ruling is clearly against the logic, facts,

       and circumstances presented. Id. We do not reweigh the evidence, and we

       consider conflicting evidence most favorable to the trial court’s ruling. Id.


                            A. Moss’s Diagram of the Female Sex Organ

[25]   Woods argues it was error to admit into evidence SANE Moss’s diagram of the

       female sex organ, which Moss drew as she testified during trial. At trial,

       Woods’s counsel objected on the basis that it should be admitted for

       “demonstrative purposes only.” Tr. at 169. The trial court overruled the

       objection and admitted the diagram “as substantive evidence.” Id. at 170. On

       appeal, Woods asserts that the diagram was inadmissible hearsay evidence “in

       written/diagram form” and that counsel should have objected on this basis.

       Appellant’s Br. at 25. A party may not object to the admission of evidence on


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 14 of 33
       one ground at trial and seek reversal on appeal based on a different ground.

       Boatner v. State, 934 N.E.2d 184, 187 (Ind. Ct. App. 2010). To avoid waiver of

       the issue, Woods claims it was fundamental error for the trial court to admit the

       diagram. The fundamental error exception is extremely narrow and applies

       only when the error constitutes a blatant violation of basic principles, the harm

       or potential for harm is substantial, and the resulting error denies the defendant

       fundamental due process. Palilonis, 970 N.E.2d at 730 (citing Brown v. State, 929
N.E.2d 204, 207 (Ind. 2010). The error claimed must either make a fair trial

       impossible or constitute clearly blatant violations of basic and elementary

       principles of due process. Id. This exception is available only in egregious

       circumstances. Id.


[26]   A hearsay statement is one “other than one made by the declarant while

       testifying at the trial or hearing, offered in evidence to prove the truth of the

       matter asserted.” Ind. Evid. R. 801(c). Hearsay statements are not admissible,

       except pursuant to certain exceptions within the Rules of Evidence. Ind. Evid.

       R. 802. One such exception is found in Rule 803(4), which states that the

       following are not excluded by the hearsay rule, regardless of whether the

       declarant is available as a witness:


               Statements made by persons who are seeking medical diagnosis
               or treatment and describing medical history, or past or present
               symptoms, pain, or sensations, or the inception or general
               character of the cause or external source thereof insofar as
               reasonably pertinent to diagnosis or treatment.


       Ind. Evid. R. 803(4).
       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 15 of 33
[27]   The exception is grounded in the premise that people are unlikely to lie to their

       doctors because doing so might jeopardize their opportunity to be made well.

       VanPatten v. State, 986 N.E.2d 255, 257 (Ind. 2013). There is a two-step analysis

       for determining whether a statement is properly admitted under Rule 803(4):

       (1) whether the declarant is motivated to provide truthful information in order

       to promote diagnosis and treatment; and (2) whether the content of the

       statement is such that an expert in the field would reasonably rely on it in

       rendering diagnosis or treatment. Palilonis, 970 N.E.2d at 726 (quotations

       omitted). With regard to the first inquiry, in the case of a child declarant, there

       must be evidence that the child understood the professional’s role. VanPatten,
986 N.E.2d at 261. As to the second step of the analysis, “Statements made by

       victims of sexual assault or molestation about the nature of the assault or abuse

       . . . generally satisfy the second [step] of the analysis because they assist medical

       providers in recommending potential treatment for sexually transmitted disease,

       pregnancy testing, psychological counseling, and discharge instructions.” Id. at

       260.


[28]   Woods suggests that the statements made by K.A.D. to Moss were not for the

       purpose of diagnosis or treatment, arguing that “[K.A.D.] had already been

       seen at the emergency room in Marion before going to Fort Wayne. There was

       no[] injury or pain or trauma being treated[.]” Appellant’s Br. at 26. Therefore,

       Woods asserts, the purpose of her visit to the Fort Wayne Center was to be




       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 16 of 33
       “interviewed for purposes of collecting evidence for trial” and “[K.A.D.’s]

       statements to the nurse were testimonial.”4 Id. We disagree.


[29]   Here, contrary to Wood’s assertion that she had “already been seen at the

       emergency room,” K.A.D. was not examined by a doctor or nurse while at the

       Hospital. Id. Instead, K.A.D. was sent to the Fort Wayne Center because the

       Hospital did not have a pediatric SANE nurse on staff. At the Fort Wayne

       Center, K.A.D. and Mother met Moss in the lobby, where Mother provided

       K.A.D.’s medical history. Moss then met privately with K.A.D. in the

       examination room, which was a typical medical clinic room. Moss wore scrubs

       and K.A.D. wore a medical gown. Moss took K.A.D.’s vital signs and she then

       conducted an examination of K.A.D. Moss’s notes in her chart indicate that

       K.A.D. expressed her understanding of the fact that Moss was a nurse and that

       K.A.D. was at the Fort Wayne Center for an examination. When Moss asked

       K.A.D. if she knew what doctors and nurses do, K.A.D. replied, “[T]hey make

       sure you’re healthy.” Ex. Vol. at 61. We are satisfied that the evidence

       demonstrated the foundational requirement that K.A.D., who was eleven years




       4
        We note that Woods generally asserts that the admission of K.A.D.’s statements to Moss, as reflected in
       Moss’s diagram, were testimonial, and he was denied his right to confront K.A.D. about the diagram.
       Appellant’s Br. at 25 (“The child never saw this diagram . . . nor was Woods given the opportunity to cross
       examine [K.A.D.]” as to the accuracy of it). He thus appears to make a claim that its admission was a
       violation of the Sixth Amendment’s Confrontation Clause. Woods does not, however, make any Sixth
       Amendment claim in his brief nor cite to authority, instead primarily opposing the diagram’s admission on
       hearsay grounds. Accordingly, our analysis is likewise directed to the appropriateness of its admission under
       Indiana’s Rules of Evidence.

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015           Page 17 of 33
       old at the time, understood Moss’s professional role as a nurse who would be

       examining K.A.D. in furtherance of diagnosis or treatment.


[30]   K.A.D. shared with Moss her patient history and described what had happened

       with Woods. K.A.D. made statements, describing how and where Woods

       touched her, so that Moss would know how to proceed in treating K.A.D. On

       appeal, Woods claims that K.A.D.’s statements to Moss about where Woods

       touched her were not consistent with her trial testimony: “[S]he said nothing of

       the sort herself while she was on the stand and subject to cross examination.”

       Appellant’s Br. at 25. We disagree. Moss’s testimony, while more specific than

       K.A.D.’s testimony, was not inconsistent with it. K.A.D. testified that

       Woods’s penis touched her where she would “wipe,” which matched the areas

       marked by Moss on the diagram. Tr. at 42, 47. As K.A.D. told and showed

       Moss during the examination where Woods touched her, Moss recorded it,

       using anatomical terms, in the medical chart. K.A.D., who was twelve years

       old at the time of trial, could not be expected to name specific parts of the

       female sex organ. Indeed, our courts have recognized that in child molestation

       cases “a detailed anatomical description by the victim is unnecessary and

       undesirable” because many people are unable to precisely describe anatomical

       features, particularly children who may have unfamiliarity with anatomical

       terms and possess a limited sexual vocabulary. Wisneskey v. State, 736 N.E.2d
763, 765-66 (Ind. Ct. App. 2000). Such a requirement would subject victims to

       unwarranted questioning and cross-examination. Id.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 18 of 33
[31]   K.A.D.’s statements to Moss during the examination were made so that Moss

       could assess her and determine the need for further medical and psychological

       care. We note that although Moss saw no physical trauma or injury, she

       observed two “raised wart-like structures” on K.A.D.’s labia. Ex. Vol. at 64-65.

       After the examination, Moss provided Mother with written and verbal

       instruction regarding the exam findings, counseling for K.A.D., and directions

       to follow up with a physician for medical evaluation, and if necessary,

       treatment of the wart-like growths. Based on the record before us, we find that

       Moss’s drawing of the female sex organ, which reflected K.A.D.’s statements to

       Moss while receiving medical diagnosis and treatment, was properly admitted

       under Indiana Evidence Rule 803(4), and Woods was not denied a fair trial

       because of its admission.


                             B. Moss’s Statement Regarding Penetration

[32]   Woods also argues that the trial court erred, and his trial lacked fundamental

       fairness, when it allowed Moss to testify that what K.A.D. described to her

       during the examination was penetration. More specifically, Juror #4 posed two

       questions, one of which was modified by the trial court to state as follows: “Did

       [K.A.D.’s] description of what happened include penetration of the female sex

       organ?” Tr. at 196; Ex. Vol. at 98. Woods objected to the question on the basis

       that it was improper because it constituted an ultimate fact to be decided by the

       jury. Tr. at 193, 196. Over Woods’s objection, the trial court read the question

       to Moss, who replied, “Yes.” Id. at 196. On appeal, Woods argues that

       allowing Moss to so testify “was nothing short of allowing [her] to voice her

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 19 of 33
       legal conclusion that Woods had penetrated [K.A.D.] and therefore was guilty

       as charged,” and this violated Indiana Rule of Evidence 704(b), which prohibits

       a witness from testifying as to a legal conclusion.5 Appellant’s Br. at 21. Woods

       argues that because Moss was a SANE nurse with extensive training, the jury

       likely credited her opinion with considerable weight, and thus there is “a

       substantial likelihood that this erroneously admitted evidence contributed to the

       conviction” and swayed the jury’s verdict, such that Woods was denied

       fundamental due process. Id. at 24. The State maintains that Moss’s response

       was a medical assessment that K.A.D.’s description of where she was touched

       reflected penetration of the female sex organ, and “she did not provide a legal

       conclusion.” Appellee’s Br. at 10.


[33]   Moss’s testimony that K.A.D. had described penetration of the female sex

       organ went to the ultimate issue, and, therefore, this testimony was

       inadmissible under Rule 704(b). See Williams v. State, No. 48S05-1507-CR-424,

       2015 WL 6447736 at *3-4 (Ind. Oct. 26, 2015). Nevertheless, we find any error

       was harmless, given the record before us. As we have held, the erroneous

       admission of evidence will be disregarded unless it affects the substantial rights

       of a party. Mastin v. State, 966 N.E.2d 197, 201 (Ind. Ct. App. 2012) (citing

       Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind. 2012)), trans. denied. Here, the

       State charged Woods with Class A felony child molesting by sexual intercourse.



       5
         Indiana Evidence Rule 704(b) provides: “Witnesses may not testify to opinions concerning intent, guilt, or
       innocence in a criminal case; the truth or falsity of allegations; whether a witness has testified truthfully; or
       legal conclusions.”

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015               Page 20 of 33
       The trial court instructed the jury that “sexual intercourse” was defined by law

       “as meaning an act that includes any penetration of the female sex organ by the

       male sex organ.” Ex. Vol. at 110. It further instructed, in part:


               Indiana law does not require that the vagina be penetrated for
               sexual intercourse or deviate sexual conduct to occur. Proof of
               the slightest degree of penetration of the external features of the
               female sex organ by the male sex organ . . . is sufficient to
               establish sexual intercourse . . . if all other elements are proved
               beyond a reasonable doubt.


[34]   Id. Although K.A.D. testified that Woods’s penis did not go “inside” her or

       inside the outer lips of her vagina, she described that Woods’s penis touched

       her in the area where she would “wipe” after urinating. Tr. at 42, 47, 65-66.

       Moss described for the jury the anatomy of the female sex organ and explained

       that the internal female sex organ includes the labia minora as well as the

       urethra, the structure through which urine is expelled. K.A.D., by pointing to

       her own body, showed Moss the exact locations where Woods’s penis touched

       her, and Moss reflected that information in her report, which indicated that

       K.A.D. said that Woods rubbed his penis “on my privates on the inside where I

       wipe.” Ex. Vol. at 61 (emphasis added). Moss also marked on the female sex

       organ diagram, which we have found was not erroneously admitted, that

       Woods’s penis rubbed on structures of K.A.D.’s internal female sex organ.

       Even without Moss’s answer to the jury question, the jury heard and saw where

       Woods’s penis touched K.A.D. Given that record, we are not persuaded that

       Moss’s “penetration” statement deprived Woods of a fair trial.


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 21 of 33
                                               II. Vouching
[35]   Next, Woods asserts that the trial court committed evidentiary error by

       allowing Detective Sharp to testify about whether things that K.A.D. said to

       other people during the course of the investigation were consistent with what he

       heard K.A.D. and Moss state on the witness stand. At trial, Woods posed

       various objections during the line of questioning, including that the jury could

       make its own decision as to consistency and that Detective Sharp’s testimony

       about K.A.D.’s statements was not the best evidence of what was said; the trial

       court overruled some objections, while for others it directed the State to

       rephrase its question. Tr. at 261-65. Eventually, Woods argued that Detective

       Sharp’s testimony was hearsay, and the State agreed. No trial court

       admonishment or action was requested or occurred, but the line of questioning

       ended.


[36]   On appeal, Woods claims that Detective Sharp was permitted to give vouching

       testimony. Apparently acknowledging that he did not object on that basis at

       trial, Woods claims that the admission of Detective Sharp’s testimony regarding

       the consistency of the various out-of-court statements constitutes fundamental

       error. See Appellant’s Br. at 32 (stating that although individual instances of

       vouching may not rise to fundamental error, “State’s repeated acknowledged

       use of hearsay testimony . . . does get closer to the line [of[ fundamental error”).

       As we have recognized, fundamental error is a very narrow exception and “is

       meant to correct only the most egregious of trial errors.” Bean v. State, 15



       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 22 of 33
N.E.3d 12, 22 (Ind. Ct. App. 2014) (citing Ryan v. State, 9 N.E.3d 663, 668 (Ind.

       2014), trans. denied.


[37]   Vouching testimony is specifically prohibited under Indiana Evidence Rule

       704(b), which states: “Witnesses may not testify to opinions concerning intent,

       guilt, or innocence in a criminal case; the truth or falsity of allegations; whether

       a witness has testified truthfully; or legal conclusions.” This testimony is

       considered an “invasion of the province of the jurors in determining what

       weight they should place upon a witness’s testimony.” Bean, 15 N.E.3d at 18

       (citing Kindred v. State, 973 N.E.2d 1245, 1257 (Ind. Ct. App. 2012), trans.

       denied.) On appeal, Woods particularly challenges that Detective Sharp was

       permitted over his objection to testify that: (1) K.A.D.’s trial testimony was

       consistent with what he saw and heard K.A.D. say to Scott at the CAC; and (2)

       SANE Moss’s trial testimony (in which she related what K.A.D. said to her

       during the examination) was consistent with what K.A.D. had said to Scott at

       the CAC. We examine each in turn.


[38]   Detective Sharp was present at the CAC, and, from behind a mirror, he heard

       and saw K.A.D. make statements (about when and how Woods touched her) to

       Scott during the interview with K.A.D. At trial, the State asked Detective

       Sharp, “In hearing K.A.D.’s disclosure, was it largely consistent with what she

       told the jury here yesterday?” Tr. at 261. Detective Sharped responded, “Yes,

       it was.” Id. As an initial matter, we note that Woods did not object to that

       question and answer. Furthermore, Detective Sharp did not testify that he

       believed K.A.D. or make any statements about the truth or falsity of the

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 23 of 33
       allegations against Woods. Woods has failed to demonstrate that Detective

       Sharp’s testimony constituted vouching and that its admission resulted in

       fundamental error.


[39]   Woods argues that the next series of questions posed by the State to Detective

       Sharp was more “troubling.” Appellant’s Br. at 31. After inquiring about

       K.A.D.’s statement to Scott, the State asked Detective Sharp whether that same

       statement was consistent with SANE Moss’s testimony, which related what

       K.A.D. had told her. Woods objected, arguing that Detective Sharp was not

       present at the Fort Wayne Center, and thus he did not observe K.A.D. make

       any statements there. The State agreed to rephrase:

               Q: You were present during Nurse Moss’s testimony yesterday.

               A: Yes, I was.

               Q: You also reviewed her written record of what she said she
               wrote down as K.A.D. was telling her the history of what had
               happened to her.

               A: Yes.

               ....

               Q: Was that consistent with what K.A.D. told [Scott] at the
               CAC?


       Tr. at 262. Woods again objected and argued that Detective Sharp was not

       present at the Fort Wayne Center, it was “irrelevant” whether Detective Sharp

       thought Moss’s testimony was consistent with K.A.D.’s statement at the CAC,

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 24 of 33
       and that the jury could make its own decision about the consistency between

       the testimony of the two witnesses. Id. The trial court overruled Woods’s

       objection. Id. at 263. The State continued:


               Q: Was her disclosure at the CAC consistent with what Nurse
               Moss testified yesterday K.A.D. had told Nurse Moss earlier that
               morning?

               A: Yes


       Id.


[40]   To the extent that Woods contends that Detective Sharp’s testimony is hearsay,

       we disagree, as he did not testify as to the statements made by another person.

       Rather, he testified as to the consistency between K.A.D.’s statement at the

       CAC and Nurse Moss’s trial testimony that recounted what K.A.D. had told

       her. With regard to the claim that Detective Sharp’s testimony constituted

       vouching, Woods appears to argue that that Detective Sharp’s testimony was

       vouching for the “veracity and consistency” of Moss’s testimony. Appellant’s Br.

       at 32; see also id. at 32 (“This an attempt to lend credence to Nurse Moss’s

       hearsay testimony[.]”) Woods asserts that because Moss’s testimony was “of

       critical importance to the State’s case,” the “instances of vouching for the

       consistency of [Moss’s] rendition of what [K.A.D.] said to her” was prejudicial

       to Woods’s substantial rights. Id. Upon review, we find no reversible error in

       the Detective’s testimony. He did not testify that he believed K.A.D., and he

       did not testify that he believed Moss. He did not opine as to the truth of Moss’s

       testimony or of K.A.D.’s. He testified to the consistency of K.A.D.’s statement
       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 25 of 33
       at the CAC to Moss’s trial testimony. We do not find that this testimony

       constituted improper vouching.


[41]   While we question the relevancy of Detective Sharp’s opinion as to consistency,

       we find that error, if any, in its admission was harmless. See Owens v. State, 659
N.E.2d 466, 477 (Ind. Ct. App. 1995) (investigating officer’s testimony that

       witness’s two prior statements were consistent was irrelevant “witness-

       bolstering,” and State should have offered the prior statements and left it to jury

       to draw conclusions with respect to consistency of statements to witness’s trial

       testimony, but error in admission did not prejudice defendant’s substantial

       rights or require reversal). Errors in the admission of evidence are generally to

       be disregarded unless they affect the substantial rights of a party. Hoglund, 962
N.E.2d at 1238. Improper admission of evidence is harmless if the conviction is

       supported by substantial independent evidence of guilt that satisfies the

       reviewing court that there is no substantial likelihood that the challenged

       evidence contributed to the conviction. Id.


[42]   Here, the jury heard and saw K.A.D. testify that Woods touched her with his

       penis on two occasions, several weeks apart, and she described the manner in

       which Woods touched her and where on her body it occurred. The jury heard

       Moss’s testimony about what K.A.D. had told and showed her during the

       examination as to the exact location on her body where Woods touched her.

       K.A.D. testified that Woods purchased a pregnancy test and required her to

       take it, which Woods denied in his police interview, and at trial the State

       presented the Family Dollar store surveillance footage of Woods purchasing a

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 26 of 33
       pregnancy test there on April 9, 2014, which fits the time frame of the two acts

       of molestation. Given the record before us, we find no reversible error with

       regard to Detective Sharp’s testimony.


                                  III. Sufficiency of the Evidence
[43]   Woods next contends that there is insufficient evidence to support the child

       molesting by sexual intercourse convictions. More specifically, he denies that

       there was evidence of penetration.6 Our standard of reviewing claims of

       sufficiency of the evidence is well settled: an appellate court neither judges the

       credibility of witnesses nor reweighs the evidence. Stetler v. State, 972 N.E.2d
404, 406 (Ind. Ct. App. 2012) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007)), trans. denied. We consider only the probative evidence and reasonable

       inferences supporting the verdict and consider conflicting evidence most

       favorable to the verdict. Mastin, 966 N.E.2d at 201-02. We will affirm the

       conviction unless no reasonable fact-finder could find the elements of the crime

       proven beyond a reasonable doubt. Id. That is, the verdict will not be disturbed

       if there is sufficient evidence of probative value to support the conclusion of the

       trier of fact. Stetler, 972 N.E.2d at 406.




       6
        During his interview with police in May 2014, Woods denied that he touched K.A.D., and he denied that
       he purchased a pregnancy test or required her to take one. However, during recorded subsequent jail phone
       calls and visits, Woods admitted to touching K.A.D. but maintained, “I just rubbed it.” Ex. Vol. at 54 (jail
       call of November 7, 2014).

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015           Page 27 of 33
[44]   To prove the Class A felony child molesting by sexual intercourse charges, the

       State was required to show that Woods, being at least twenty-one years old,

       performed sexual intercourse with K.A.D., a child under fourteen years of age.

       Ind. Code § 35-42-4-3(a). Sexual intercourse is “an act that includes any

       penetration of the female sex organ by the male sex organ.” Ind. Code § 35-

       31.5-2-302. The statute defining sexual intercourse does not require that the

       vagina be penetrated, only that the female sex organ be penetrated. Short v.

       State, 564 N.E.2d 553, 559 (Ind. Ct. App. 1991); see also Morales v. State, 19
N.E.3d 292, 298 (Ind. Ct. App. 2014) (penetration of external genitalia, or

       vulva, is sufficient to support unlawful sexual intercourse conviction), trans.

       denied. To sustain a conviction for child molesting or incest, proof of the

       “slightest penetration” of the female sex organ by the male sex organ is

       sufficient. Mastin, 966 N.E.2d at 202 (citing Dinger v. State, 540 N.E.2d 39, 40

       (Ind. 1989)). However, mere contact between a male and female sex organ is

       not by itself sufficient evidence of penetration. Adcock v. State, 22 N.E.3d 720,

       728 (Ind. Ct. App. 2014) (citing Spurlock v. State, 675 N.E.2d 312, 315 (Ind.

       1996)). Penetration can be inferred from circumstantial evidence. Mastin, 966
N.E.2d at 202 (citing Pasco v. State, 563 N.E.2d 587, 590 (Ind. 1990)).


[45]   Woods argues that K.A.D. “consistently maintained she was never penetrated

       by Woods[.]” Appellant’s Br. at 33. However, this statement misrepresents the

       evidence. Although K.A.D. stated, upon cross-examination, that Woods did

       not put his penis “inside” her, she also testified that on two occasions Woods

       rubbed his penis on her and she described the location of the rubbing as being

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 28 of 33
       where she would “wipe” after urinating. Tr. at 42, 47, 65-66. K.A.D. told

       Moss the same thing, and she showed Moss by pointing to specific parts of her

       own anatomy. K.A.D. told Moss that Woods “rubbed his weiner on my

       privates on the inside where I wipe.” Ex. Vol. at 61. Moss told the jury that the

       female sex organ includes the labia majora, labia minora, vulva, and urethra,

       which are the same anatomical structures where Woods’s penis touched

       K.A.D. Given this evidence, the jury could have found that penetration, even

       the “slightest penetration,” of the female sex organ by the male sex organ had

       occurred. See Mastin, 966 N.E.2d at 202.


[46]   Furthermore, the State presented circumstantial evidence that sexual

       intercourse occurred during the first incident on the couch. K.A.D. testified

       that sometime between the first incident on the couch and the second incident,

       which happened about three weeks later, on April 29, 2014, Woods required

       her to “pee on a stick” and when he was not satisfied with the results of that

       test, he went to Family Dollar and purchased another test, as she waited in the

       car. Tr. at 61-62. In his police interview that was played for the jury, Woods

       denied both having purchased a pregnancy test and requiring K.A.D. to take

       one; however, the State introduced Family Dollar videotaped surveillance

       footage of Woods purchasing a pregnancy test on April 9, 2014. From this, it

       would have been reasonable for the jury to infer that Woods’s suspected that

       K.A.D. was pregnant and that he was responsible for it.


[47]   Our standard of review dictates that we will affirm the conviction unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 29 of 33
       reasonable doubt. Mastin, 966 N.E.2d 202. Based on the record before us, we

       find sufficient evidence was presented to convict Woods as charged. See Stetler,
972 N.E.2d at 408 (evidence of penetration sufficient to convict defendant of

       Class A felony child molesting where child victim described to nurse that

       defendant touched her on clitoral hood, which nurse explained was structure of

       female sex organ); Mastin, 966 N.E.2d at 202 (evidence of penetration of female

       sex organ sufficient where defendant admitted to rubbing child’s vagina with his

       penis and nurse testified that child had redness on labia minora and areas of

       scarring on labia majora).


                               IV. Appropriateness of Sentence
[48]   Woods argues that his one-hundred-year sentence is inappropriate. Under

       Indiana Appellate Rule 7(B), we may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, we find that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender. When considering whether a sentence is inappropriate, we must give

       due consideration to that decision. Mastin, 966 N.E.2d at 203. We also

       recognize the unique perspective a trial court brings to its sentencing decisions.

       Id. Under this rule, the burden is on the defendant to persuade the appellate

       court that his or her sentence is inappropriate. Stetler, 972 N.E.2d at 408.


[49]   Woods was sentenced to two consecutive fifty-year sentences for each Class A

       felony child molesting conviction, for an aggregate sentence of one hundred

       years. The sentencing range for a Class A felony is twenty to fifty years


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 30 of 33
       imprisonment, with an advisory sentence of thirty years imprisonment. See Ind.

       Code § 35-50-2-4. In addition, because Woods was convicted of child

       molesting involving sexual intercourse with a victim less than twelve years of

       age, he is classified as a credit restricted felon, earning one day of credit time for

       every six days that he is imprisoned. Ind. Code §§ 35-31.5-2-72, 35-50-6-3; Tr.

       at 355.


[50]   Woods asserts that the sentence was inappropriate based on the nature of the

       offense. Initially, we remind Woods that he bears the burden of establishing

       that his sentence is inappropriate in light of both the nature of the offenses and

       his character. See Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013)

       (appellant bears burden of showing both prongs of inquiry favor revision of

       sentence), trans. denied. Woods argues on appeal only the “nature of the

       offense” prong and not the “character” prong. He has therefore waived any

       “character” argument. See id. Waiver notwithstanding, Woods’s argument

       fails.


[51]   Concerning Woods’s character, we observe that Woods possessed a lengthy

       criminal history of at least ten felony convictions and eleven misdemeanor

       convictions, extending from 1996 to the present offenses. The history includes

       drug offenses and crimes of violence such as battery, domestic battery, and

       strangulation. Woods had violated his probation at least thirteen times, and he

       was on probation under two separate cause numbers at the time of the current

       offenses. The trial court characterized Woods’s criminal history as both

       “lengthy” and “serious.” Tr. at 353. The trial court also recognized that certain

       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 31 of 33
       evidence, namely conversations that transpired during one or more jail phone

       calls between Woods and Mother, who by then was his ex-wife, “spoke

       volumes to . . . the character of this defendant.” Id. at 354. The trial court

       observed that, in the calls, Woods “degrad[ed]” her and “the amount of control

       that he still to this day tries to exert over [Mother] after she’s done right by her

       daughter” was “incredible.” Id. at 354-55. We find that Woods’s character

       does not indicate that a revision in his sentence is warranted.


[52]   On appeal, Woods urges us to find that that the nature of the offenses “does not

       merit maximum consecutive sentences.” Appellant’s Br. at 35. He highlights

       that the conduct occurred on two isolated occasions, occurring approximately

       three weeks apart, with no physical injury or pain to the victim. The State, in

       turn, argues that Woods, who was K.A.D.’s stepfather for her entire life,

       molested her on two occasions, when she was eleven years old, violating their

       bond and he trust. At sentencing, the trial court commented that although

       Woods was K.A.D.’s stepfather, “Woods was the primary father that she had

       known throughout her life and clearly she was attached to him, bonded to him,

       looked up to him[.] . . . She was emotionally damaged. That was demonstrated

       throughout her testimony as she cried, as she talked about what happened to

       her in this case.” Tr. at 354. He violated a position of trust and, after the first

       incident, he intimidated her into not disclosing what he had done by telling

       K.A.D. that her mother and brother would be sad. The trial court observed that

       Woods “had ample time between [the two] offenses to conform [] his behavior

       to the confines of the law.” Id. at 355. Woods did not do so.


       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 32 of 33
[53]   The sentencing question before us is not whether another sentence would be

       more appropriate; rather, the inquiry is whether the sentence imposed is

       inappropriate. Williams v. State, 997 N.E.2d 1154, 1165 (Ind. Ct. App. 2013).

       Based on Woods’s character and the nature of the offense, we cannot say that

       the sentence was inappropriate.


[54]   Affirmed.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1502-CR-61 | November 9, 2015   Page 33 of 33